               Case 19-11743-JTD   Doc 813-3   Filed 06/11/21   Page 1 of 4




                                       Exhibit B

                                      Declaration




                                          2
DOCS_DE:234616.1 65988/003
                  Case 19-11743-JTD             Doc 813-3        Filed 06/11/21        Page 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

PANCAKES & PIES, LLC,1                                       Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.


                  DECLARATION OF MICHAEL G. INFANTI IN SUPPORT OF
                  LIQUIDATING TRUSTEE’S FOURTH OMNIBUS OBJECTION
                           (SUBSTANTIVE) TO CERTAIN CLAIMS
                    (NO LIABILITY CLAIMS AND OVERSTATED CLAIMS)


                    I, Michael G. Infanti declare under penalty of perjury as follows:

                     1.       I am a CPA, CFE, CIRA at Giuliano Miller & Company LLC (“GMCO”)

    with offices at 2301 E Evesham Road, 800 Pavilion, Suite 210, Voorhees, NJ 08043. GMCO is

    the financial advisor to Alfred T. Giuliano, the liquidating trustee (the “Liquidating Trustee”)

    for the Liquidating Trust (the “Trust”) formed in the above-captioned chapter 11 cases (the

    “Chapter 11 Cases”) of the debtors and debtors in possession (the “Debtors”) through the

    Debtors’ Combined Disclosure Statement and Chapter 11 Plan of Liquidation (the “Plan”).

                     2.       I submit this declaration (the “Declaration”) in support of the Liquidating

    Trustee’s Fourth Omnibus Objection (Substantive) to Certain Claims (No Liability Claims and

    Overstated Claims) (the “Objection”).2




1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Objection.



DOCS_DE:234616.1 65988/003
               Case 19-11743-JTD            Doc 813-3     Filed 06/11/21     Page 3 of 4




                   3.        Except as otherwise indicated herein, I have personal knowledge of the

 matters and issues set forth herein or have gained knowledge of such matters from my review of

 the relevant documents, or from information provided to me.

                   4.        I make this Declaration based on my review of the No Liability Claims

 and the Overstated Claims referenced in the Objection, together with any supporting or related

 documentation.

                   5.        I and the appropriate personnel, in conjunction with the Liquidating

 Trustee’s professionals, diligently reviewed and analyzed in good faith the No Liability Claims

 and the Overstated Claims identified in the Objection.

                   6.        I have familiarity with the claims review process and the related

 objection process. In that capacity, I have reviewed the No Liability Claims and the Overstated

 Claims referenced in the Objection and am directly familiar with the information contained

 therein. Additionally, I read the Objection and the Proposed Order with respect to the

 Objection. Some of the bases for the Objection contained herein relate to matters within the

 knowledge of other agents of the Debtors and are based on information I received from them.

                   7.        Each of the No Liability Claims listed on Exhibit 1 to the Proposed

 should be disallowed because, after review of each respective No Liability Claim and all

 supporting information and documentation provided therewith, and after reasonable efforts to

 research each such claim in the Debtor’s books and records, I have determined that each of the

 No Liability Claims asserts a liability that is not reflected in the Debtors’ books and records or

 that has otherwise been satisfied. For this reason as well as any supplemental explanation

 shown in the “Reason for Disallowance” column on Exhibit 1, there is no liability for the No

 Liability Claims. I and other of the Liquidating Trustee’s professionals reviewed the No



                                                      2
DOCS_DE:234616.1 65988/003
               Case 19-11743-JTD           Doc 813-3     Filed 06/11/21     Page 4 of 4




 Liability Claims and determined that the No Liability Claims should be disallowed and

 expunged from the Claims Register as indicated on Exhibit 1.

                   8.        Each of the Overstated Claims listed on Exhibit 2 to the Proposed Order

 is a claim that asserts an incorrect amount according to the Debtors’ books and records. I have

 reviewed the Overstated Claims and all supporting information and documentation provided

 therewith and made reasonable efforts to research the claims in the Debtors’ books and records.

 For this reason as well as the supplemental explanation shown in the “Reason for Modification”

 column on Exhibit 2 to the Proposed Order, the Overstated Claims should be reduced as shown

 on Exhibit 2 to the Proposed Order. I and other of the Liquidating Trustee’s professionals

 reviewed the Overstated Claims and determined that the Overstated Claims should be reduced

 as indicated on Exhibit 2.

                   9.        Accordingly, based upon my review of the No Liability Claims and the

 Overstated Claims subject to the Objection, I believe that the relief sought in the Objection is in

 the best interests of the Liquidating Trust.


Dated: June 11, 2021
                                                         /s/ Michael G. Infanti
                                                         Michael G. Infanti




                                                     3
DOCS_DE:234616.1 65988/003
